Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
2.	Claims 1-16, 23-24 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significant more for the following reasons.
Regarding step 1, claim 1 is a processor-implemented method, claim 26 is computer program product, and claim 27 is a computer system, so they fall within one of the four statutory categories.
Referring to claim 1, regarding step 2A prong 1, claim 1 is directed to an abstract idea. Claim 1 recites the limitations “obtaining a first integer matrix with dimensions m x k and a second integer matrix with dimensions k x n for matrix multiplication within a processor, wherein the first integer matrix and the second integer matrix employ a two's complement variable radix point data representation”, “distilling the first integer matrix and the second integer matrix into ( xj) submatrices”,  “configuring dynamically both a variable radix point format and an initial value for an accumulator register” and “executing multiply-accumulate operations in a pipelined fashion on the ( xj) submatrices of the first integer matrix and the second integer matrix, wherein a third variable radix point format is configured for the result.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 1, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics.  In fact, the specification at paragraphs [0030] and [0033] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “configuring dynamically both a variable radix point format and an initial value for an accumulator register” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Referring to claim 26, regarding step 2A prong 1, claim 26 is directed to an abstract idea. Claim 26 recites the limitations “obtaining a first integer matrix with dimensions m x k and a second integer matrix with dimensions k x n for matrix multiplication within a processor, wherein the first integer matrix and the second integer matrix employ a two's complement variable radix point data representation”, “distilling the first integer matrix and the second integer matrix into (0 xj) submatrices”, “configuring dynamically both a variable radix point format and an initial value for an accumulator register”, and “executing multiply-accumulate operations in a pipelined fashion on the ( xj) submatrices of the first integer matrix and the second integer matrix, wherein a third variable radix point format is configured for the result.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There is nothing in the claim that precludes the steps from practically being performed in the mind, perhaps even with the use of a pen and paper. Therefore, the limitations falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Referring to claim 26, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the 
 Regarding step 2B, claim 26 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “configuring dynamically both a variable radix point format and an initial value for an accumulator register” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Referring to claim 27, regarding step 2A prong 1, claim 27 is directed to an abstract idea. Claim 27 recites the limitations “a memory which stores instructions”, “one or more processors coupled to the memory wherein the one or more processors, when executing the instructions which are stored, are configured to: obtain a first integer matrix with dimensions m x k and a second integer matrix with dimensions k x n for matrix multiplication within a processor, wherein the first integer matrix and the second integer matrix employ a two's complement variable radix point data representation; distill the first integer matrix and the second integer matrix into ( xj) submatrices; configure dynamically both a variable radix point format and an initial value for an accumulator register; and execute multiply-accumulate operations in a pipelined fashion on the ( x J) submatrices of the first integer matrix and the second integer matrix, wherein a third variable radix point format is configured for the result.”  Under the broadest reasonable interpretation, these limitations cover performance of the limitations in the mind. There 
Referring to claim 27, regarding step 2A prong 2, the claim does not recite any additional elements.  To the extent that the steps involve mathematical concepts that are so complex that they must, as a practical matter, be performed by a computer, the recitation of the complex math is no more than mere instructions to implement the mathematics on a computer or to merely use a computer as a tool to perform the mathematics. In fact, the specification at paragraphs [0030] and [0033] describes how the general-purpose processor(s)/microprocessor/computer system are suitable for use with the invention.
 Regarding step 2B, claim 27 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the mere mention of “memory”, and “one or more processors” having “configuring dynamically both a variable radix point format and an initial value for an accumulator register” even if it limits the scope, amounts to applying the exception on a generic computer. Applying an exception using a generic computer cannot provide an inventive concept. The claim is not patent eligible.

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to Cited references are art of interest.

4.	The following is an examiner’s statement of reasons for allowance: the recorded references do NOT teach or suggest the processor-implemented method for data manipulation comprising: 
obtaining a first integer matrix with dimensions m x k and a second integer matrix with dimensions k x n for matrix multiplication within a processor, wherein the first integer matrix and the second integer matrix employ a two's complement variable radix point data representation; 
distilling the first integer matrix and the second integer matrix into (xj) submatrices; 
configuring dynamically both a variable radix point format and an initial value for an accumulator register; and 
executing multiply-accumulate operations in a pipelined fashion on the (xj) submatrices of the first integer matrix and the second integer matrix, wherein a third variable radix point format is configured for the result.features as recited in independent claim 1.  Similar language is used in independent claims 26 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri from 9:30am to 2:30pm.

			Official	 	(571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Tan V Mai/ 		Primary Examiner, Art Unit 2182